384 F.2d 390
Ernest NELSON, Appellant,v.UNITED STATES of America, Appellee.
No. 24365.
United States Court of Appeals Fifth Circuit.
October 24, 1967.

Paul Pollack, Engel & Pollack, and Jack J. Taffer, Miami, Fla., for appellant.
Edward A. Kaufman, Asst. U. S. Atty., Miami, Fla., William A. Meadows, Jr., U. S. Atty., by Morton Orbach, Asst. U. S. Atty., Miami, Fla., for appellee.
Before GEWIN, BELL and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Ernest Nelson (appellant) was convicted in the United States District Court for the Southern District of Florida of knowingly and unlawfully purchasing narcotic drugs in a package other than the originally stamped package in violation of Title 26 U.S.C. § 4704(a). The case was tried before the judge, jury trial having been waived by stipulation of the parties. The sentence was set by the court at nine years.


2
Appellant argues that the court erred in denying his motion to suppress in that he was not arrested upon probable cause and thus the seizure from his person of a package containing opiates which was later admitted into evidence constituted a search and seizure in violation of the Fourth Amendment of the Constitution of the United States. Under the facts and circumstances in this case, we find that the district court was fully justified in finding that the officers did have probable cause and reasonable grounds for arrest, and that the search and seizure made incident to the arrest were valid.


3
Affirmed.